Exhibit 10.7
 
NON-EMPLOYEE DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT


STOCK OPTION AGREEMENT dated as of ____________, 20__, (the “Award Document”)
between DYCOM INDUSTRIES, INC., a Florida corporation (the “Company”), and
________________________ (the “Participant”).
 
WHEREAS, the Participant is a non-employee director of the board of directors
(the “Board”) of the Company and, pursuant to the Company’s 2007 Non-Employee
Directors Equity Plan (the “Plan”) and subject to the terms and conditions
hereinafter set forth, the Company desires to grant the Participant a certain
number of Director Options to acquire shares of common stock, par value $0.33
1/3 per share of the Company;
 
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:
 
1. Definitions; Incorporation of Plan Terms.  
 
Capitalized terms used herein without definition shall have the meanings
assigned to them in the Plan, a copy of which is attached hereto.  This Award
Document and the Director Options granted hereunder shall be subject to the
Plan, the terms of which are incorporated herein by reference, and in the event
of any conflict or inconsistency between the Plan and this Award Document, the
Plan shall govern.
 
2. Grant of Director Options.  
 
Subject to the terms and conditions contained herein and in the Plan, the
Company hereby grants the Participant, effective as of the Date of Grant, the
number of Director Options specified at the foot of the signature page
hereof.  Each Director Option shall entitle the Participant to purchase, upon
payment of the exercise price (the “Exercise Price”) specified at the foot of
the signature page hereof, one Share.  For purposes of the Plan and this Award
Document, the Date of Grant is the date specified at the foot of the signature
page hereof.
 
3. Terms and Conditions of Director Options.  
 
(a) Vesting.  Unless previously vested or forfeited in accordance with the terms
of the Plan or this Award Document, the Director Options granted hereby shall
vest and become exercisable as to __% of the Shares underlying such Director
Options on each of __________, provided that the Participant is a member of the
Board on the applicable vesting date.  Notwithstanding any provision to the
contrary herein, no Director Option shall under any circumstances be exercisable
during the first six months after the Date of Grant.
 
(b) Notice of Exercise.  Subject to this Section and the Plan, the Participant
may exercise any or all of the vested Director Options by giving written notice
of exercise to the Corporate Secretary.  The date of exercise of a Director
Option shall be the later of (i) the date on which the Company receives such
written notice or (ii) the date on which the conditions provided in
Sections 3(c) and 3(e) hereof are satisfied.
 
(c) Payment.  Subject to the approval of the Administrator, the Exercise Price
of a Director Option shall be paid:  (i) in cash or by certified check payable
to the order of the Company; (ii) by delivery (or attestation) of shares of
unrestricted Common Stock of the Company already owned by the Participant for at
least six (6) months prior to exercise; (iii) by a “cashless exercise program”
established and approved by the Company; or (iv) by any other procedure approved
by the Administrator to the extent permitted by applicable law, or by any
combination of the foregoing.
 
(d) Shareholder Rights.  The Participant shall not have any rights as a
shareholder with respect to any Shares issuable upon the exercise of a Director
Option until such Shares shall have been issued and delivered to the Participant
in such manner as the Company, in its sole discretion, shall deem
appropriate.  No adjustment shall be made for dividends or distributions or
other rights in respect of any Share for which the record date is prior to the
date on which the Participant shall become the holder of record thereof.
 
(e) Limitation on Exercise.  A Director Option shall not be exercisable unless
the Common Stock subject thereto has been registered under the Securities Act of
1933, as amended (the “1933 Act”), and qualified under applicable state “blue
sky” laws in connection with the offer and sale thereof, or the Company has
determined that an exemption from registration under the 1933 Act and from
qualification under such state “blue sky” laws is available.  The exercise of a
Director Option or the disposition of any Shares issuable upon the exercise of a
Director Option shall be subject to the Company’s policies and procedures
relating to trading in the Company’s securities.
 
(f) Term.  Unless terminated earlier pursuant to the Plan or this Award
Document, a Director Option shall expire on the tenth anniversary of the Date of
Grant of such Director Option (the “Term”).
 
4. Exercise Following Separation from Service.  
 
Subject to Section 3(a) above, the Director Options may be exercised following
the Participant’s separation from service with the Board as follows:
 
(a) Disability.  In the event that the Participant separates from service with
the Board by reason of Disability, any outstanding Director Option held by the
Participant shall, to the extent not yet vested, be immediately vested and
exercisable as of the date of such separation.  Thereafter, any outstanding,
vested Director Option shall remain exercisable until the earlier of the (i)
third anniversary following the date of the Participant’s separation of service
or (ii) expiration of the Term; provided, that any Director Option that is not
timely exercised shall be cancelled and terminated without any payment.
 
(b) Death.  In the event that the Participant separates from service with the
Board by reason of death, any outstanding Director Option held by the
Participant shall, to the extent not yet vested, be immediately vested and
exercisable as of the date of such separation.  Thereafter, any outstanding,
vested Director Option shall remain exercisable until the earlier of the (i)
third anniversary following the date of the Participant’s separation of service
or (ii) expiration of the Term; provided, that any Director Option that is not
timely exercised shall be cancelled and terminated without any payment.
 
(c) Retirement.  In the event that the Participant separates from service with
the Board by reason of his or her retirement in accordance with either the
Company’s Amended and Restated By-laws or any retirement policy then in effect
for Board members (“Retirement”), any outstanding Director Option held by the
Participant shall, to the extent not yet vested, be immediately vested and
exercisable as of the date of such separation.  Thereafter, any outstanding,
vested Director Option shall remain exercisable until the earlier of the (i)
third anniversary following the date of the Participant’s termination service or
(ii) expiration of the Term; provided, that any Director Option that is not
timely exercised shall be cancelled and terminated without any payment.
 
(d) Separation from Service for Reasons Other than Disability, Death or
Retirement.  Unless otherwise determined by the Administrator in its sole
discretion, in the event that the Participant separates from service with the
Board for any reason other than Disability, death or Retirement, any outstanding
Director Option held by the Participant that is vested and exercisable on the
date of separation shall remain exercisable until the earlier of (i) ninety (90)
days following such separation or (ii) the expiration of the Term; provided,
that any Director Option that is not timely exercised shall be cancelled and
terminated without any payment.  Any outstanding Director Option that is not
vested and exercisable at the date of the Participant’s separation from service
shall be cancelled and terminated without any payment.
 
5. Transferability.  
 
None of the Director Options or any rights or interests therein may be sold,
transferred, assigned, pledged, or otherwise encumbered or disposed of, except
by will or the laws of descent and distribution or pursuant to a domestic
relations order.  During the Participant’s lifetime, a Director Option shall be
exercisable only by the Participant or, if applicable, their legal
representative.
 
6. Survival; Assignment.
 
(a) All agreements, representations and warranties made herein and in any
certificates delivered pursuant hereto shall survive the issuance to the
Participant of the Director Options and any Shares and, notwithstanding any
investigation heretofore or hereafter made by the Participant or the Company or
on the Participant’s or the Company’s behalf, shall continue in full force and
effect.  Except as expressly provided in the Plan or this Award Document, the
Participant may not assign any of their rights hereunder.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the heirs and permitted successors and assigns of such party;
and all agreements herein by or on behalf of the Company, or by or on behalf of
the Participant, shall bind and inure to the benefit of the heirs and permitted
successors and assigns of such parties hereto.
 
(b) The Company shall have the right to assign to any of its affiliates any of
its rights, or to delegate to any of its affiliates any of its obligations,
under this Award Document.
 
7. Notices.  
 
All notices and other communications under this Award Document will be in
writing and will be given by hand delivery to the other party or by facsimile,
first class mail, overnight courier, or registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 
If to the Participant:
 
at the last known address on record at the Company.


If to the Company:
 
11770 U.S. Highway 1, Suite 101
Palm Beach Gardens, Florida 33408
Attention:  General Counsel
 
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 7.  Notice and
communications shall be effective when actually received by the addressee.
 
8. Governing Law.  
 
The interpretation, performance and enforcement of this Award Document shall be
construed in accordance with and subject to the laws of the State of Florida.
 
9. Severability.
 
If any provision of this Award Document is held to be illegal or invalid for any
reason, such illegality or invalidity will not affect the remaining provisions
of this Award Document, but this Award Document shall be construed and enforced
as if such illegal or invalid provision had never been included herein.
 
10. Corporate Changes; Changes in Capitalization.  
 
(a)           Neither the Plan nor this Award Document shall affect or restrict
in any way the right or power of the Company or its shareholders to make or
authorize any adjustment, recapitalization, reorganization or other change in
the capital structure or business of the Company, or any merger or consolidation
of the Company, or any issue of stock or of options, warrants or rights to
purchase stock or of bonds, debentures, preferred or prior preference stocks
whose rights are superior to or affect the Common Stock or the rights thereof or
which are convertible into or exchangeable for Common Stock, or the dissolution
or liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
(b)           Notwithstanding any provision of the Plan or any Award Document,
the number and kind of shares authorized for issuance under the Plan will be
equitably adjusted in the case of a stock-split, and may be equitably adjusted
in the sole discretion of the Administrator in the event of a stock dividend,
recapitalization, reorganization, merger, consolidation, extraordinary dividend,
split-up, spin-off, combination, exchange of shares, warrants or rights offering
to purchase Common Stock at a price substantially below Fair Market Value or
other similar corporate event affecting the Common Stock in order to preserve,
but not increase, the benefits or potential benefits intended to be made
available under the Plan.  In addition, upon the occurrence of any of the
foregoing events, the number and kind of shares subject to any outstanding
Awards may be equitably adjusted (including by payment of cash to the
Participant) in the sole discretion of the Administrator, and will be equitably
adjusted in the case of a stock-split, in order to preserve the benefits or
potential benefits intended to be made available to the Participant.  Subject to
the terms hereof, such adjustments shall be made by the Administrator, in its
sole discretion, and such determination shall be final and binding on all
parties.  Unless otherwise determined by the Administrator, such adjusted Awards
shall be subject to the same restrictions and vesting or settlement schedule to
which the underlying Award is subject.
 
11. Exchange Act.  
 
Notwithstanding anything contained in the Plan or this Award Document to the
contrary, if the consummation of any transaction under the Plan or this Award
Document would result in the possible imposition of liability on the Participant
pursuant to Section 16(b) of the Exchange Act, the Administrator shall have the
right, in its sole discretion, but shall not be obligated, to defer such
transaction to the extent necessary to avoid such liability, but in no event for
a period in excess of 180 days.
 
12. Compliance with Code Section 409A.
 
Notwithstanding any contrary provision herein or in the Plan, if any Director
Option is deemed to be a “deferral of compensation” under Code Section 409A or
any regulations or guidance promulgated thereunder or could cause any person to
recognize additional taxes, penalties or interest under Code Section 409A, the
Board may, in its sole discretion and without the consent of any person,
unilaterally modify such provision:  (i) to comply with, or avoid being subject
to, Code Section 409A, or to avoid the imposition of any additional taxes,
penalties or interest under Code Section 409A, and (ii) to maintain, to the
maximum extent practicable, the original intent of the applicable provision
without contravening the provisions of Code Section 409A.  This Section 12 does
not create an obligation on the part of the Board to modify the Plan or this
Award Document and does not guarantee that any person will not be subject to
additional taxes, penalties or interest under Code Section 409A.
 
13. Amendment.
 
Notwithstanding anything herein or in the Plan to the contrary, the Board may,
at any time, alter, amend, suspend or modify this Award Document; provided,
however, that no amendment or modification of this Award Document shall
materially and adversely alter or impair the rights of the Participant with
respect to any then outstanding Director Options without the consent of the
Participant.
 
14. No Rights to Grants or to Continue as a Director.
 
The Participant shall not have any claim or right to receive future grants of
Director Options under the Plan.  Nothing in the Plan or in this Award Document
shall confer upon the Participant any right to continue to serve as a director
of the Company or to be nominated for re-election by the Company’s
shareholders  or shall interfere in any way with the right of the Board or the
shareholders of the Company to terminate such status at any time, with or
without cause and with or without notice, except as otherwise provided by the
certificate of incorporation or by-laws of the Company or applicable law.
 
15. Entire Agreement.
 
This Award Document and the Plan set forth the entire agreement and
understanding between the parties hereto and supersede all prior agreements and
understandings relating to the subject matter hereof.  This Award Document may
be executed in one or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement.
 


 
IN WITNESS WHEREOF, the Company has caused this Award Document to be executed by
its duly authorized officer and the Participant has executed this Award
Document, both as of the day and year first above written.
 

      DYCOM INDUSTRIES, INC.                       By:                         
PARTICIPANT                               <<Name>>           Number of Stock
Options:     Address:   Exercise Price: $       Date of Grant:
                                    

 